Case 3:20-cv-00481-MMH-JRK Document 66 Filed 05/08/20 Page 1 of 2 PagelD 14604

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

NORMA C. SMITH,

Plaintiff, No. CV 20-17-H-SEH

VS.

ORDER
ETHICON, INC., and JOHNSON &
JOHNSON,

Defendants.

 

 

On May 5, 2020, Defendants moved for admission of Anita Modak-Truran,
Esq., of Butler Snow LLP, Nashville, Tennessee, to appear pro hac vice in this
case with Maxon R. Davis, Esq., of Davis, Hatley, Haffeman, & Tighe, P.C., Great
Falls, Montana, to act as local counsel.’ The application is in compliance with
L.R. 83.1(d).

ORDERED:

Defendants’ Motion for Anita Modak-Truran to Appear Pro Hac Vice? is

GRANTED, subject to the following conditions:

 

' Doc. 57.

* Doc. 57.
Case 3:20-cv-00481-MMH-JRK Document 66 Filed 05/08/20 Page 2 of 2 PagelD 14605

1. Local counsel must serve as lead counsel or as co-lead counsel;

2s Anita Modak-Truran must do her own work. She must do her own
writing, sign her own pleadings, motions, briefs and other documents served or
filed by her, and, if designated co-lead counsel, must appear and participate
personally in all proceedings before the Court.

3 Local counsel shall also sign all such pleadings, motions and briefs
and other documents served or filed.

4, Admission is personal to Anita Modak-Truran; it is not an admission
of Butler Snow law firm.

FURTHER ORDERED:

This Order will be withdrawn unless Anita Modak-Truran, within fifteen
(15) days from the date of this Order, files an acknowledgment and acceptance of
his admission under the terms set forth above.

-

DATED this _& “day of May, 2020.

ghana f Heeler

“SAM E. HADDON
United States District Court
